Case 6:19-cv-00268-JDK-KNM Document 83 Filed 11/17/20 Page 1 of 2 PageID #: 586




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

  DONIECE CREIGHTON,                         §
                                             §
        Plaintiff,                           §
                                             §
  v.                                         §
                                                 CASE NO. 6:19-cv-00268-JDK-KNM
                                             §
  ALDI (TEXAS) L.L.C.,                       §
                                             §
        Defendant.                           §
                                             §

            ORDER ADOPTING REPORT AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell

according to 28 U.S.C. § 636. On October 14, 2020, Judge Mitchell issued a Report

and Recommendation (Docket No. 68), recommending that Defendant’s Motion for

Partial Summary Judgment (Docket No. 39) be DENIED.

       This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Here, Defendant did not file objections in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews her legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221



                                            1
Case 6:19-cv-00268-JDK-KNM Document 83 Filed 11/17/20 Page 2 of 2 PageID #: 587




 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendations, the

 Court finds no clear error or abuse of discretion and no conclusions contrary to law.

 The Court therefore adopts the Report and Recommendation of the United States

 Magistrate Judge (Docket No. 68) as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

 (Docket No. 68) be ADOPTED and that Defendant’s Motion for Partial Summary

 Judgment (Docket No. 39) is DENIED.

       So ORDERED and SIGNED this 17th day of November, 2020.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                              2
